DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending.
Claim Rejections - 35 USC §102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2-10, and, 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US20130331035).

As to claim 1, Wu discloses an Input/Output 10. module comprising: a module body (Fig. 1, and para. 0014) ;a first connector disposed on a first part of the module body (Fig. 6, and para. 0038); and an I/O port disposed on a second part of the module body and electrically connected to the first connector (Fig. la illustrates the innards coupling of a I/O via a MCU paras 0028 -0030 with body 100 coupling I/Os such as 12, and 106); wherein the I/O module is beatable in a module slot of an electronic device such that the first connector couples (Fig. 1 A, para. 0030)to a second connector of the module slot to electrically connect the I/O port to the electronic device (Fig. 6, connector 12, and 202, and para. 0038).

As to claim 7, Wu discloses an electronic device comprising: a device body (para.
0014) ; and a module slot disposed on a first part of the device body, the slot incorporating a second connector; wherein an Input/Output, I/O (Fig. 6, and para.
0038), module is receivable in the module slot, the I/O module comprising a module body, a first connector disposed on a first part of the module body to couple to the second connector (Fig. la illustrates the innards coupling of a I/O via a MCU paras 0028 -0030 with body 100 coupling I/Os such as 12, and 108), and an I/O port disposed on a second part of the module body and electrically connected to the first connector such that the I/O port is electrically connected to the electronic device when the I/O module is received in the module slot (Fig. 6, connector 12, and 202,  and para. 0038).


is coupled to a second connector incorporated in the module slot: and receiving the I/O module in the module slot (Fig. 1, and para. 0014, Fig. 8, and para. 0038); wherein the first connector is disposed on a first part of a module body of the I/O module and is electrically connected to an I/O port disposed on a second part of the module body and the module slot is disposed on a first part of a device body of the electronic device (Fig. la illustrates the innard coupling of a I/O via a MCU paras 0028 -0030 with body 100 coupling I/Os such as 12, and 106);
and wherein coupling the first connector to the second connector electrically connects the 1/0 port of the I/O module to the electronic device (Fig. 6, connector 12, and 202 and para. 0038).

As to claims 2, and 8, Wu discloses the /G module, wherein the module body has a shape to fit a first type of module slot and to not fit a second type of module slot (Fig. 1, and para. 0012).

As to claims 4, and 12, Wu discloses the I/O module, wherein the I/O module is sized to fit entirely within the module slot when located in the module slot (Fig. 6, and paras, 0038, 0041).



As to claim 6, Wu discloses the I/O module, wherein the electronic circuitry comprises circuitry to convert the signal received through the I/O port or the first connector from a first signal format to a second, different signal format; or wherein the electronic circuitry comprises circuitry to convert the signal received through the I/O port or the first connector between a signal for a pin arrangement of the 11/0 port and a signal for a pin arrangement of the first connector (Fig. 6, and para. 0030).

As to claim 9, Wu discloses The electronic device, wherein at least one module slot comprises a first type of module slot and at least one module slot further comprises a second, different type of module slot; and wherein the first type of module slot is shaped to receive a first type of module body of an I/O module; and wherein the second type of module slot is shaped to restrict insertion of the first type of module body (Fig. 6, and paras. 0027, 0029, and 0030).

As to claim 10, Wu discloses the electronic device, wherein both the first and second types of module slot are shaped to receive a second type of module body of an I/O module (Fig. 6, and para. 0028).

.

Claim Rejections - 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claimsl, 7, and 14 above, and further in view of Stahl et al (US20060067063) hereinafter Stahl.

As to claims 3, 11, and 15, Wu does not explicitly disclose the I/O module, further comprising: a securing mechanism to hold the I/O module within a module slot of an electronic device; or an ejection mechanism to eject the I/O module from a module slot of an electronic device.
Stahl teaches a securing mechanism to hold the I/O module within a module slot of an electronic device; or an ejection mechanism to eject the I/O module from a module slot of an electronic device (para. 0024, and 0028), One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the secure the module for inserting and remove module with ease (para. 0005).

Response to Arguments
Applicant's arguments filed 5/6/2021 have been fully considered but they are not persuasive. The Applicant has argued with regards to the rejection of claim 1 that the applied prior art does not disclose the first connector  on any part of the module body.
In response, the Examiner points us that the division of the cable and the fitting is without technical merit as the cable is a mere extension of the connector and there is no detail in the present specification that supports such a division, and thus the rejection is maintained.
Further the Applicant argues that I/O module is not locatable in a module slot of an electronic device such that the first connector couples to a second connector of the module slot to electrically connect the I/O port to the electronic device.

Similar arguments are made for the other independent claims 7, and 14, and the same arguments are applied.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625.  The examiner can normally be reached on 7 - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571 2724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184